Title: Meeting of the Commissioners of the Sinking Fund, 20 October 1792
From: 
To: 



Philadelphia, October 20th, 1792.

At a meeting of the trustees of the sinking fund,
Present: The Secretary of State, the Secretary of the Treasury, and the Attorney General of the United States
It appeared to the Board, from the information of the Secretary of the Treasury, that there were certain moneys on hand, belonging to the fund, constituted by the 7th section of the act, entitled “An act supplementary to the act making provision for the debt of the United States.”
Resolved, That the interest received on account of the sinking fund up to the 30th of September, 1792, and all other moneys remaining on hand, belonging to the said fund, and unexpended, be applied to the purchase of stock, in the same manner as is prescribed by a resolution of this Board, of the 13th of July last; that Samuel Meredith be the agent, and Philadelphia be the place of purchase.
